Citation Nr: 0944921	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
hypertension. 

2. Entitlement to a compensable rating for glaucoma. 

3. Entitlement to service connection for diabetes mellitus, 
type II. 

4.; Entitlement to service connection for a gastrointestinal 
disorder. 

5. Entitlement to service connection for bilateral hearing 
loss. 

6. Entitlement to service connection for tinnitus. 

7. Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran retired in February 1973 with over 20 years of 
active duty service. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of an increased rating for glaucoma and service 
connection for hearing loss and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. Hypertension is not productive of diastolic pressure 
predominately 110 or more, or; systolic pressure 
predominately 200 or more. 

2. Diabetes mellitus, type II and bilateral osteoarthritis of 
the knees were not shown in service or for many years 
thereafter; diabetes mellitus, type II and osteoarthritis of 
the knees are not related to service. 

3. A gastrointestinal disorder was not shown in service; 
there is no current disorder shown. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, Diagnostic Code (DC) 7101 (2009). 

2. Diabetes mellitus, type II was not incurred in or 
aggravated by active service, nor may diabetes mellitus be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009). 

3. A bilateral knee disorder was not incurred in or 
aggravated by active service, nor may osteoarthritis of the 
knees be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009). 

4. A gastrointestinal disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107(b) (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

Increased Rating for Hypertension

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2009). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992).

Service connection for hypertension was granted by rating 
decision of June 1973. A noncompensable rating was granted, 
effective March 1973. By rating decision of August 2005, the 
rating for hypertension was increased from noncompensable to 
10 percent, effective March 2005. 

The Veteran contends that his hypertension is more severe 
than the current 10 percent rating reflects. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating in 
excess of 10 percent for hypertension, and the appeal will be 
denied. 

Specifically, for the entire period on appeal, the Veteran's 
hypertension has not been productive of diastolic pressure 
predominately 110 or more, or systolic pressure of 200 or 
more, as required for a higher 20 percent disability rating 
under DC 7101.

In this case, an April 2005 examination report showed the 
highest blood pressure reading of the rating period, 150/84.  
The Veteran was prescribed medication to control his blood 
pressure. The private medical evidence from 2004 to 2005 
showed no documented findings of blood pressure readings of 
diastolic pressure readings predominately 110 or more or; 
systolic pressure predominately 200 or more, for any period 
as required to meet the criteria for a higher 20 percent 
rating. None of the blood pressure readings during the appeal 
period show a diastolic reading of 110 or a systolic reading 
of 200.  Therefore, the evidence does not support a higher 
rating.

The Board has also considered the Veteran's statements that 
his disability is worse. In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470. He is not, 
however, competent to identify a specific level of disability 
of this disorder according to the appropriate diagnostic 
codes.

Such competent evidence concerning the nature and extent of 
the Veteran's hypertension has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluation. The medical findings (as provided in his private 
treatment reports) address the criteria under which this 
disability is evaluated. 

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony). In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted. The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted. Specifically, there 
is no evidence of hospitalization as a result of his 
hypertension and no documentation that it has affected his 
ability to be employed. 

Moreover, the rating criteria reasonably describes the 
Veteran's disability level and symptomatology, and provides 
for higher ratings for additional or more severe symptoms 
than currently shown by the evidence. Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, 
adequate. Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted.  

In sum, the competent evidence does not show that the Veteran 
had elevated blood pressure readings that warrant a 20 
percent rating for any period of the increased rating claim. 
For these reasons, the Board finds that the Veteran's 
hypertension does not meet the criteria for a rating in 
excess of 10 percent for any period of the increased rating 
claim; therefore, the claim for increased rating must be 
denied.

Service Connection for Diabetes and a Knee Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002). If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2009). However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009). The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show no findings, treatment, or 
diagnosis of diabetes mellitus, gastrointestinal disorder, or 
bilateral knee disorder. In a periodic examination of 
May 1967, it was noted that the Veteran's father had stomach 
trouble and died of cancer at age 67, and that he had a 
brother who died of diabetes at age of 16. The evidence also 
stated that there was no evidence of either disorder in the 
Veteran. His retirement examination of August 1972 indicated 
that clinical evaluation of his abdomen and viscera, 
endocrine system, and lower extremities were all normal. 

After service, neither diabetes mellitus nor a bilateral knee 
disorder was noted for many years after service discharge. 
Specifically, the record does not show evidence of any of the 
disorders prior to 1997.  Private medical records reflect 
that the Veteran was presented for evaluation for bilateral 
knee pain in 1997. He gave a history of the knee pain 
beginning in 1976. The first medical evidence of record of 
diabetes mellitus was in 2004. Both of these disorders were 
shown many years after active service. 

Even assuming knee symptomatology as early as 1976, this was 
three years after discharge.  Moreover, the first recorded 
symptomatology related to diabetes was first noted at least 
31 years after service discharge. As such, the competent 
evidence does not reflect continuity of symptomatology, with 
respect to either of those disorders. 

	In addition to the absence of documented post-service 
symptomatology related to diabetes mellitus and a bilateral 
knee disorder for many years, the evidence includes the 
Veteran's statements asserting continuity of symptoms. The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470. He has 
indicated that he had diabetes mellitus and a bilateral knee 
disorder, in service and has experienced these symptoms 
related to the disorders after he was discharged from 
service. 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 
(1995). The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences. 
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  The Board 
emphasizes the multi-year gap between discharge from active 
duty service (1973) and initial reported symptoms related to 
bilateral knee disorder (3 years by the Veteran's testimony 
and 24 years documented) and diabetes mellitus (31 years). 
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value. See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements). Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints. However, no medical professional has 
established a relationship between the Veteran's diabetes 
mellitus or bilateral knee disorder and active duty service.  
In this case, the Board finds that the weight of the 
competent evidence does not attribute the Veteran's diabetes 
mellitus and bilateral knee disorder to active duty, despite 
his contentions to the contrary. 
	
	Specifically, a December 1997 private medical report showed 
bilateral knee complaints as early as 1976 by history. There 
were no findings of fractures of dislocations and the 
examiner stated that based on examination, history and 
radiographic evaluation, the bilateral knee pain was 
secondary to osteoarthritis. This was not however, attributed 
to any incident in service. 
	
The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorders 
and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses, diabetes mellitus and bilateral knee disorder are 
not the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file. Here, the Board attaches greater probative 
weight to the clinical findings than to the Veteran's 
statements. See Cartright, 2 Vet. App. at 25.  
	
	Next, with respect to the above cited claims for service 
connection for diabetes mellitus and bilateral knee disorder, 
the Board has also considered whether presumptive service 
connection for chronic disease is warranted. Under 38 C.F.R. 
§ 3.309(a), diabetes mellitus and osteoarthritis of the knees 
are regarded as chronic diseases. In order to trigger the 
presumption, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service. See 38 C.F.R. § 3.307(a)(3) (2009). 
	
	Since the evidence of record fails to show any clinical 
manifestation of diabetes mellitus and osteoarthritis of the 
knees within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.
	
	Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for diabetes mellitus and bilateral knee 
disorder on a direct or presumptive basis. As such, the 
appeals are denied.  

Service Connection for a Gastrointestinal Disorder

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection. See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability). "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
	
	In this case, none of the Veteran's medical evidence of 
record show findings, treatment, or diagnoses for a 
gastrointestinal disorder. Again, the Board has considered 
the Veteran's statements asserting a nexus between his 
claimed gastrointestinal disorder and service. However, there 
is no present disability of a gastrointestinal disorder. 
Therefore, in the absence of a gastrointestinal disorder, 
service connection for a gastrointestinal disorder is not 
warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2). In 
the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless. 
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter. The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence. Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in July 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of 
the claims. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary. See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination should be 
provided for the Veteran's service connection claims, or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation. McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, 
the RO has obtained service treatment evidence. Next, private 
medical evidence were submitted pertinent to the issues on 
appeal. Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to these claims. 

Next, the Board finds that a VA examination is not warranted. 
Given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, the absence of 
identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claims, a remand for a VA examination would unduly 
delay resolution.

Further, his statements as to continuity of symptomatology 
are found to lack credibility given the specific findings of 
no gastrointestinal disorder, and bilateral knee disorder and 
diabetes mellitus for many years after service separation. In 
addition, the Board finds that the medical evidence of record 
is sufficient to make a decision on the claim. Therefore, 
remand for a VA examination is not warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent for hypertension is denied. 

Service connection for diabetes mellitus is denied.

Service connection for bilateral knee disorder is denied. 

Service connection for a gastrointestinal disorder is denied. 


REMAND

With respect to the remaining claims of an increased rating 
for glaucoma and service connection for hearing loss and 
tinnitus, the Board finds that a remand is warranted.

With respect to the claim for glaucoma, the Veteran underwent 
a VA eye examination in October 2005.  In November 2005, a 
copy of the Goldmann Bowl Perimetry was submitted; however, 
there were no further examinations of the eyes. 
Significantly, the regulations specifically state that 
measurement of the visual field will be made with not less 
than two recordings, and, when possible, three recordings 
will be made. 38 C.F.R. § 4.76 (2009).  In this case, he 
appears to have undergone only one field of vision test, 
rather than the minimum of two studies, as required by the 
appropriate regulation.

Consequently, the Board finds that a remand is necessary in 
order to accord the Veteran an examination that provides the 
appropriate evidence with which to properly rate glaucoma. 

Parenthetically, the Schedule for Rating Disabilities that 
addresses disabilities of the eye was revised effective 
December 10, 2008. The new amendments to the Schedule apply 
to applications for benefits received by VA on or after 
December 10, 2008. The new criteria does not apply in this 
case as the Veteran filed his claim in March 2005. 

With respect to the claims of hearing loss and tinnitus, the 
Veteran underwent an audiological examination in April 1967 
because of exposure to jet engine noise. An estimate of his 
hearing at that time was described as good. The audiometric 
data showed none of the decibels at greater than 20 from 500 
to 400 hertz. 

At the Veteran's retirement examination in August 1972, his 
left ear hearing showed 40 decibels at 4000 hertz. Although 
not achieving the criteria for VA hearing loss in the right 
ear, there was a definite increase in the decibels in the 
right ear as compared with the April 1967 examination. 

In view of the above, a VA examination is necessary to 
determine if the Veteran has a current hearing loss 
disability based on VA criteria, and, if so, if it is 
etiologically related to the acoustic trauma the veteran 
experienced in service. See Generally McLendon v. Nicholson, 
20 Vet.App. 79 (2006).

Accordingly, the claims are REMANDED for the following 
actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1. Schedule the Veteran for a VA 
examination to determine the current 
severity of glaucoma. The claims folder 
must be made available to the examiner in 
conjunction with the examination. All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.

All indicated studies should be 
conducted. The Veteran's field of vision 
in each eye should be tested according to 
Goldmann Perimeter testing. A Goldmann 
Perimeter Chart for each eye should be 
included with the examination report. 

The chart will be made part of the 
examination report and not less than two 
recordings, and when possible three, 
should be made. 

The examiner should specifically set 
forth in the examination report-for each 
eye-the degree of remaining visual field 
in each of the following eight principal 
meridians: temporally, down temporally, 
down, down nasally, nasally, up nasally, 
up, and up temporally.

Uncorrected and corrected central visual 
acuity for distance and near vision of 
both of the Veteran's eyes should also be 
provided.

2. Schedule the Veteran for a VA 
audiological examination to determine if 
he has a current hearing loss disability 
(in either the left or right ear, or 
both) according to VA criteria . If a 
hearing loss disability is diagnosed on 
examination, the examiner should opine as 
to whether it is etiologically related to 
the acoustic trauma he experienced in 
service, or any other aspect of his 
active duty service period. 

The examiner should also indicate if the 
Veteran has tinnitus due to active duty 
service or secondary to the Veteran's 
hearing loss. The opinions must be based 
on a review of the entire claims file and 
contain a rationale. If the opinions 
cannot be provided without resorting to 
mere speculation, the examiner should so 
state.

3. Thereafter, re-adjudicate the issues 
on appeal. If the decisions remain 
adverse, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC). 

The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
these issues remaining on appeal as well 
as a summary of the evidence of record. 
An appropriate period of time should be 
allowed for response.

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim. 
38 C.F.R. § 3.655 (2009). The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


